PER CURIAM.
Appellant’s conviction is affirmed. However, we must remand to correct the sentencing order to conform the written judgment and sentence for the D.U.I. conviction to the oral pronouncement of sentence. Kord v. State, 508 So.2d 758 (Fla. 4th DCA 1987). At trial the court ordered appellant to perform fifty hours of community service. However the sentencing order recites “50 hours community control.” The sentence should be corrected to reflect accurately “50 hours of community service.”
HERSEY, C.J., and ANSTEAD and WARNER, JJ., concur.